EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	An authorization for this examiner’s amendment was given in an interview with Mr. Alessandro Steinfl on 29April2021, wherein amendments were discussed to clear up potential 112a, 112b, 101, and claim objection issues.

The application has been amended as follows: 

Claim 2, line 2 has been amended to replace the phrase “nanopillars” with the phrase --pillars--.
Claim 3 has been cancelled.
Claim 4 has been amended to replace the phrase “wherein the metallic porous layer comprises an array of nanopillars” with the phrase --wherein the enzyme layer is deposited between the pillars--.
Claim 5 has been cancelled.
Claim 6 has been cancelled.
Claim 8, line 1 has been amended to replace the term “7” with the term --1--.
Claim 9, line 1 has been amended to replace the term “8” with the term --1--.
Claim 20, line 2 has been amended to add the phrase --configured to be-- between “or” and “attached”.

Claim 21, line 8 has been amended to add the phrase --of the counter electrode-- after “enzyme layer”.
Claim 21, line 11 has been amended to add the phrase --of the reference electrode-- after “metallic layer”.
Claim 21, line 12 has been amended to add the phrase --of the reference electrode-- after “enzyme layer”.
Claim 25, line 3 has been amended to replace the phrase “an electrical” with --the electrical--.
Claim 26, line 3 has been amended to replace the phrase “lateral sides of the enzyme layer are filled with the metallic porous layer” with the phrase --the metallic porous layer surrounds lateral sides of the enzyme layer--.
Claim 26, line 4 has been amended to replace the phrase “an electrical” with --the electrical--.
Claim 27, line 3 has been amended to replace the phrase “an electrical” with --the electrical--.
Claim 34 has been amended to add --nm-- after “10”.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 33, none of the prior art teaches or suggests, either alone or in combination, a metallic porous layer being electrically connected to a metallic layer, in combination with the other claimed elements.
Applicant's amendments to the claims, along with the amendments discussed above, have placed the claims in condition for allowance.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./            Examiner, Art Unit 3791                                                                                                                                                                                            


/ETSUB D BERHANU/            Primary Examiner, Art Unit 3791